FILED

mbta

UNITEo sTATEs l)lsrrzlc'r coURT FEB 2 l ZWI
FoRTHErusnCToFcoLUMBn\ &E§g§gHR;YgHn

DoREENErWooD, )
)

Plaintiff, )

)

v ) civil A@ri@n N@.  - @?¢P¢§{

)

BARAcKoBAMA, )
)

Defendant. )

MEMoRANDUM orlNlo_i~_i

This matter comes before the court on review of the plaintiffs application to proceed in
forma pauperis and pro se civil complaint The court will grant the application, and dismiss the

complaint

Review of the cornplaint, and the myriad nonsensical and delusional allegations therein,
leads the Court to conclude that the cornplaint must be dismissed in its entirety under 28 U.S.C. §
l9l5(e)(2) as frivolous See Nef!zke v. Williams, 490 U.S. 319, 325 (1989) ("[A] a complaint,
containing as it does both factual allegations and legal conclusions, is frivolous where it lacks an
arguable basis either in law or in fact."). Furthermore, the allegations of the complaint
"constitute the sort of patently insubstantial claims" that deprive the Court of subject matter

jurisdiction." Tooley v. Napolz`fano, 586 F.Bd 1006, 1010 (D.C. Cir. 2009). An Order consistent

with this Memorandl}m Opinion is issued separately. _ §  
DATE;  y /  
/ 471 United States District judge